Title: To Thomas Jefferson from William Knox, 19 April 1791
From: Knox, William
To: Jefferson, Thomas


Dublin, 19 Apr. 1791. As stated in his of 26 Nov. last, he intended writing only half-yearly, but recent circumstances cause him to make earlier communication.
Impressment of seamen from American ships generally practised in England during late preparations against Spain: “commonly all the men were taken, and it was left to be proved afterwards that they were Americans born. If the proofs were such as a regulating captain approved of they were discharged, provided by sufferings … and want of provisions they had not been forced to  enter for his Brittanick Majestys service. … no other circumstance than birth was admitted as constituting an American subject in England.” He learned on 11th from Belfast that all sailors on five American vessels were taken by Captain Mackay of Inspector, sloop of war. He applied at once to Mr. Hobart, secretary to Lord Lieutenant who acts as principal secretary of state and who informed him that only the Lords of the Admiralty could afford relief. On his advice he applied to Mr. Stephens, secretary, and also wrote to Belfast urging every means to prevent sailors from being sent to Plymouth or Portsmouth. Yesterday in reply from thence he learned all save five had been returned, and these had been sent to Plymouth as British subjects, although some of them had been married and settled at Philadelphia 22 years.—He immediately warned American vessels at Limerick, Londonderry, Cork, and Newry but knew of no impressments at those ports. Three American vessels were in Dublin when news came from Belfast, but their departure was hastened, and before the press on the evening of the 14th they had cleared.—It is an object of great consequence to American commerce for regulation between U.S. and England determining American citizenship exclusive of birth. It is also important that all American sailors coming to British dominions should have their names in manifests as part of ship’s attested papers, giving birth, size, age, and particular proofs. Under existing circumstances a captain may be induced to swear they are American born when they are not. A consul requesting release of impressed men on oath of a captain may thereby make himself liable to very unfavorable imputations to himself and his country.
He recommends a Mr. Pearce of Manchester, “an artist of extraordinary merit” about to sail for Boston who had been induced to visit Ireland “by a Mr. McCabe an eminent watchmaker of Belfast a man of considerable property, and of great mechanical genius. They have lately been associated in an application to the Parliament of this Country for encouragement to a loom of Mr. Pearce’s construction, which is simple, cheap, and calculated to turn out more work with the labor of one person than … by two in some articles and three in others. This man will be a great acquisition to our Country where the high price of labor operates as a bar to the establishing of manufactories.” He encloses a paper showing capabilities of the invention and also the report of a committee of the House of Commons on their petition. McCabe and Pearce are not satisfied with terms offered and latter goes to America. Knox did not think proper to give him a letter but promised to inform TJ of his plan: he “will … wait on you in Philadelphia, when I do not Doubt, he will give such proofs of his being an highly valuable acquisition to the United States, as to insure your protection and support.”—Heavy storms during winter have very much injured American trade with Ireland, six vessels, chiefly from Philadelphia, have been lost, but no lives. The Clara, a large ship from New York, was wrecked on 23d. Feb. 2 or 3 miles from Dublin. “In disasters of this kind it too frequently happens both on the Irish and English coasts, that the people endeavor to plunder all they can.” In this case when the captain asked him for protection, he applied to the Lord Mayor, who provided a civil officer and army guard, so that enough was recovered to pay expenses and wages of the men, who have all had passages provided for them to their own country.
